Citation Nr: 0740552	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-31 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for mitral 
valve prolapse.

2.  Entitlement to an initial compensable rating for 
bilateral plantar fasciitis, claimed as bilateral pes planus.

3.  Entitlement to an initial compensable rating for lumbar 
spine strain, claimed as herniation.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1981 
to September 2003.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia that, in pertinent part, granted service 
connection and assigned initial noncompensable ratings, each, 
for mitral valve prolapse, bilateral plantar fasciitis, and 
lumbar spine strain, each effective October 1, 2003.  

In May 2005, AMVETS advised the veteran and the RO that they 
had revoked their representation of the veteran; however, in 
August 2005, a new VA Form 21-22 was signed and was received 
by the RO in September 2005 showing that AMVETS was once 
again representing the veteran.  

These matters are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


REMAND

Initially, the Board points out that in June 2006, the 
veteran, through his representative, submitted additional 
argument and medical evidence to the RO.  This evidence was 
not considered by the RO prior to being forwarded to the 
Board and the veteran has not submitted a waiver of initial 
RO consideration.  38 C.F.R. § 19.37; Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1229 
(Fed. Cir. 2003).  The Board has considered soliciting a 
waiver from the veteran concerning this evidence in 
accordance with Chairman's Memorandum 01-05-09 (May 25, 
2005).  However, this evidence also indicates that the 
veteran's desires regarding his right to a hearing need to be 
clarified via remand.  Therefore, a remand for RO 
consideration of this evidence, in the first instance, and 
issuance of a supplemental SOC (SSOC) reflecting such 
consideration, is warranted.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304(c) (2007).  

In regard to the hearing clarification matter, the veteran 
requested a hearing before a Veterans Law Judge at the RO at 
the time he submitted his substantive appeal in September 
2005.  In April 2006, the veteran and his representative were 
notified that the requested hearing was scheduled for June 
15, 2006.  Thereafter, in May 2006 correspondence, the 
veteran's representative stated that the veteran did not want 
to appear before the Board and requested that the hearing 
scheduled for June 2006 be cancelled. 

However, in light of the evidence submitted in June 2006, it 
does not appear that the veteran wished to cancel his 
hearing, but rather he authorized his representative to act 
on his behalf at the hearing on June 2006 before the Board.  
Pursuant to 38 C.F.R. § 20.700(b), the veteran's 
representative may appear at the hearing on behalf of the 
veteran if good cause is shown, or in the alternative, the 
representative may present oral arguments, not to exceed 30 
minutes in length, to the Board on audio tape without 
personally appearing before the Board 38 C.F.R. § 20.700(d).

Under these circumstances, the case must be remanded and the 
RO should clarify with the veteran whether he still desires a 
Board hearing.  The veteran should be informed that a hearing 
before a Veterans Law Judge is not required and that he may 
submit written argument or statements in support of his 
claim.  If he still wishes to have a Board hearing, the RO 
must schedule the veteran for a hearing in accordance with 
his request.

Accordingly, these matters are REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO must review the entire record, 
to include all evidence received since 
the July 2005 statement of the case 
(SOC), and readjudicate each of the 
claims for service connection on appeal.  
Unless the benefit sought is granted, the 
veteran and his representative should be 
furnished an appropriate supplemental SOC 
and be afforded an opportunity to 
respond.

2.  The RO should clarify with the 
veteran or his representative whether the 
veteran still desires a Board hearing, 
and if so, the type of hearing.  If the 
veteran desires a Board hearing at the RO 
or by way of video conference from the 
RO, the RO should schedule the veteran 
for a hearing before a member of the 
Board in accordance with his request.  
The RO should notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2007). (The veteran is 
advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing.  See 38 C.F.R. § 
20.702(e) (2007).)

After the above actions have been accomplished, the case 
should be returned to the Board for final appellate review, 
if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JONATHAN B. KRAMER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

